Citation Nr: 1542920	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-33 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left ear disability.


REPRESENTATION

Appellant represented by:	Thomas K. Hagen, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1959 to July 1961.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the St. Paul, Minnesota Department of Veteran Affairs (VA) Regional Office (RO).  In June 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the Veteran's claim was treated by the Agency of Original Jurisdiction (AOJ) as a claim to reopen a previously denied claim.  A review of the record shows that the Veteran was previously denied service connection for a left ear disability in January 2011 because there was no evidence of a left ear diagnosis at the time.  Thereafter, the Veteran initiated an appeal in that matter, but eventually withdrew it in an April 2012 statement.  However, 38 C.F.R. § 20.204(c) provides that withdrawals do not preclude the Veteran from revitalizing an appeal.  Essentially, the effect of a withdrawal does not per se waive the Veteran's appellate rights during the one-year period following a rating decision.  Here, during that period, VA received additional treatment records showing a diagnosis for left ear otalgia in November 2011 and a January 2012 VA examination report related otalgia to his military service.  Therefore, notwithstanding the April 2012 withdrawal, 38 C.F.R. § 3.156(b) applies here because the VA has received new and material evidence pertinent to his claim.  Consequently, the January 2011 rating decision originally denying service connection for a left ear disability was not finalized, and is the decision currently on appeal.


FINDINGS OF FACT

Resolving reasonable doubt, the Veteran's diagnosed left auricular trigeminal neuralgia and otalgia is a result of an in-service blast injury caused by being in proximity to firing tanks.



CONCLUSION OF LAW

Left auricular trigeminal neuralgia and otalgia was incurred in service.  38 U.S.C.A. §§ 1131 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as organic diseases of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)  (2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the Veteran is currently diagnosed with left auricular trigeminal neuralgia as noted in June 2013 private treatment records and left ear otalgia as noted in November 2011 VA treatment records and a January 2012 VA examination.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The evidence of record includes the Veteran's credible testimony that while in service he experienced a "concussive blast" when he was standing between two tanks that were firing ammunition.  He testified that he fell to the ground and was unable to hear for a day or two, but his ears did not bleed and he did not receive any treatment.  

The Veteran was afforded a VA examination in January 2012.  The examiner noted the Veteran's history of the blast in service and his report that he had experienced ear pain ever since.  He concluded that it was his impression that the Veteran "chronic ear pain [is] . . . as likely as not related to his military service specifically the incident of a tank firing very close to him while he was in the service."

Subsequent to the hearing (when the Veteran waived AOJ consideration of additional private medical records he intended to submit), the Veteran submitted several private medical records that diagnosed him with left ear neuralgia and indicated it was at least as likely as not related to service.  Dr. B. Beckert stated that "it is as likely as it is not that the tank blast was something that caused his pain" and explained that "there seems to be a temporal relationship."  The Veteran also provided a medical opinion from Dr. E. H. Dauer who opined that it was as likely as not that the Veteran's trigeminal neuralgia is the cause of his otalgia and that the concussive blast in service was the cause of his trigeminal neuralgia.  Dr. Dauer noted that the National Institute of Neurological Disorders and Stroke "does indicate that one of the causes of trigeminal neuralgia can be an injury to a branch of the trigeminal nerve and certainly with the acoustic trauma that he sustained at the time of his injury, . . . it is at least as likely as not that his ear pain is a result of that injury or event."  While Dr. Dauer indicated that the Veteran's ears bled at the time of the in-service incident (something the Veteran had denied on other occasions), the evidence remains in equipoise as to whether his neuralgia is related to service.

Accordingly, the Board finds that the Veteran's current left auricular trigeminal neuralgia and otalgia is at least as likely as not related to service and therefore service connection for left auricular trigeminal neuralgia and otalgia is warranted.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for left auricular trigeminal neuralgia and otalgia has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left auricular trigeminal neuralgia and otalgia is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


